         Case 1:19-cv-00099-RKE Document 53              Filed 05/03/21     Page 1 of 2




           IN THE UNITED STATES COURT OF INTERNATIONAL TRADE
        BEFORE: THE HONORABLE RICHARD K. EATON, SENIOR JUDGE

                                                             )
 HYUNDAI STEEL CO.,
                                                             )
                   Plaintiff,                                )
                                                             )
                   And
                                                             )
  UNITED STATES STEEL CORPORATION,                           )
                                                             )
                   Consolidated Plaintiff,
                                                             )
                   and                                       )
 NUCOR CORP.,                                                )
                                                             )
                   Consolidated Plaintiff-Intervenor,        )
                         v.                                  )    Consol. Court. No. 19-00099
                                                             )
 UNITED STATES,                                              )    PUBLIC DOCUMENT
                   Defendant,                                )
                                                             )
                   and                                       )
 UNITED STATES STEEL CORPORATION,                            )
                                                             )
                   Defendant-Intervenor,                     )
                   and                                       )
                                                             )
  HYUNDAI STEEL CO.,                                         )
                   Consolidated Defendant-Intervenor.        )
                                                             )

 UNITED STATES STEEL CORPORATION’S NOTICE REGARDING REDACTIONS
                 TO THE COURT’S OPINION AND ORDER

       Pursuant to the Court’s instructions in its letter dated April 27, 2021 (ECF No. 52),

United States Steel Corporation (“U. S. Steel”) respectfully submits this notice regarding

redactions to information included in the Court’s opinion and order, also dated April 27, 2021

(ECF No. 51).

       U. S. Steel is unaware of any additional information that should be redacted from the

opinion and order or of any bracketed information that should be treated as public. We defer to

other parties regarding any redactions that would concern their own confidential information.
       Case 1:19-cv-00099-RKE Document 53   Filed 05/03/21    Page 2 of 2




                                       Respectfully submitted,


                                       /s/ Thomas M. Beline

                                       Thomas M. Beline
                                       Jack A. Levy
                                       Sarah E. Shulman
Date: May 3, 2021
